Appeal from an order which granted a motion by the respondent to vacate, as against him, a deficiency judgment entered in a foreclosure action, on the ground that service of the summons and complaint had not been made upon him. Order reversed on the law and the facts, with $10 costs and' disbursements, and the motion denied, without costs. The evidence on behalf of respondent did not overcome the presumption that there was due service of process. On this record we find that the summons and complaint were served upon respondent. Nolan, P. J., Carswell, Adel, Sneed and MaeCrate, JJ., concur.